Exhibit 10.1





AMENDMENT NUMBER FOUR
TO
LOAN AND SECURITY AGREEMENT

This AMENDMENT NUMBER FOUR, dated as of March 15, 2006, (this "Amendment") is an
amendment to the Loan and Security Agreement, dated as of April 18, 2003, by and
between Shoe Pavilion Corporation, a Washington corporation (the "Borrower") and
Wells Fargo Retail Finance, LLC, as "Lender", as amended by that Amendment
Number One to Loan and Security Agreement dated as of September 24, 2004 by and
between the Borrower and the Lender, as amended by that Amendment Number Two to
Loan and Security Agreement dated as of May 12, 2005 by and between the Borrower
and the Lender, as amended by that Amendment Number Three to Loan and Security
Agreement dated as of August 11, 2005 (as further amended from time to time, the
"Loan Agreement"). All capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Loan Agreement.

The Borrower has requested that the Lender agree to certain modifications of the
Loan Agreement as set forth herein. The Lender is prepared to agree to the
Borrower's request on the terms and conditions contained herein.

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, each of the
undersigned hereby agrees as follows:

 1.  Modified Definitions. The following definitions contained in Article 1 of
     the Loan Agreement shall be modified as set forth below:

     The definition of "Applicable Prepayment Premium" in Section 1.1 of the
     Loan Agreement shall be deleted in its entirety and the following
     definition shall be substituted therefor: "'Applicable Prepayment Premium'
     means, as of any date of determination, an amount equal to (a) during the
     period of time from and after the date of the execution and delivery of
     this Agreement up to and through midnight April 18, 2009, 0.5% times the
     Maximum Revolver Amount, (b) during the period of time from and after April
     19, 2009 up to and through midnight April 18, 2010, 0.25% times the Maximum
     Revolver Amount, and (c) from and after the date April 19, 2010 to the
     Maturity Date, zero."

     The definition of "Base Rate Margin" in Section 1.1 of the Loan Agreement
     shall be deleted in its entirety and the following definition shall be
     substituted therefor: "'Base Rate Margin' means, as of any date of
     determination, the margin specified in the Margin Pricing Grid based on the
     Borrower's maintenance of the corresponding EBITDA specified in the Margin
     Pricing Grid, tested as of the last day of each fiscal quarter on a
     trailing 12 month basis. The Base Rate Margin shall be redetermined as of
     the third Business Day following the Borrower's delivery to the Lender of
     the Borrower's Form 10-Q quarterly report or Form 10-K year-end report
     filed with the SEC and the adjusted rate shall be effective on the first
     day of the following month. Between March 15, 2006 and June 30, 2006, the
     Base Rate Margin shall be set at Level II, notwithstanding what the
     applicable Level might be based upon reference to the Margin Pricing Grid.
     Thereafter, the Base Rate Margin shall adjust in accordance with the Margin
     Pricing Grid as provided herein."

     "'Change in Control' means that (a) the Permitted Holders cease to be the
     beneficial owners (as defined in Rule 13-3 under the Exchange Act),
     directly or indirectly, of more than 25% of the Stock of Parent having the
     right to vote for the election of members of the Board of Directors and
     Dmitry Beinus ceases to be President, Chief Executive Officer and Chairman
     of the Board of the Borrower, or (b) a majority of the members of the Board
     of Directors do not constitute Continuing Directors, or (c) Parent ceases
     to own and control 100% of the outstanding Stock of Borrower."

     The definition of "LIBOR Rate Margin" in Section 1.1 of the Loan Agreement
     shall be deleted in its entirety and the following definition shall be
     substituted therefor: "'LIBOR Rate Margin' means, as of any date of
     determination, the margin specified in the Margin Pricing Grid based on the
     Borrower's maintenance of the corresponding EBITDA specified in the Margin
     Pricing Grid, tested as of the last day of each fiscal quarter on a
     trailing 12 month basis. The LIBOR Rate Margin shall be redetermined as of
     the third Business Day following the Borrower's delivery to the Lender of
     the Borrower's Form 10-Q quarterly report or Form 10-K year-end report
     filed with the SEC and the adjusted rate shall be effective on the first
     day of the following month. Between March 15, 2006 and June 30, 2006, the
     LIBOR Rate Margin shall be set at Level II, notwithstanding what the
     applicable Level might be based upon reference to the Margin Pricing Grid.
     Thereafter, the LIBOR Rate Margin shall adjust in accordance with the
     Margin Pricing Grid as provided herein"

     The definition of "Margin Pricing Grid" shall be deleted and the following
     substituted therefor: "'Margin Pricing Grid' means the pricing grid set
     forth below:

     Margin Pricing Grid

     

     Level
     
     EBITDA
     (Trailing 12 month period)
     
     Base Rate Margin
     
     LIBOR Rate Margin
     
     I
     
     EBITDA greater than $9 million
     
     0.00%
     
     1.25%
     
     II
     
     EBITDA less than or equal to $9 million and greater than $6 million
     
     0.00%
     
     1.50%
     
     III
     
     EBITDA less than or equal to $6 million and greater than $3 million
     
     0.00%
     
     1.75%
     
     IV
     
     EBITDA less than or equal to $3 million"
     
     0.00%
     
     2.00%

     

     The definition of "Maximum Revolver Amount" shall be deleted and the
     following shall be substituted therefor: "'Maximum Revolver Amount' means
     Twenty Million ($20,000,000) Dollars, provided, however, the "Maximum
     Revolver Amount may be increased up to Thirty Million ($30,000,000) Dollars
     pursuant to the provisions of Section 2.2A."

     The definition of "Minimum Availability Reserve" shall be deleted and the
     following shall be substituted therefor: "'Minimum Availability Reserve'
     means an amount equal to 7.5% times the Maximum Revolver Amount then in
     effect."

 2.  Increase of Maximum Revolver Amount. The Loan Agreement shall be amended to
     include a new Section 2.2A which shall read as follows: "2.2A Increase of
     Maximum Revolver Amount. So long as no Event of Default has occurred and is
     continuing or would result therefrom, Borrower may elect, by written notice
     to the Lender, to increase the Maximum Revolver Amount to an amount that is
     not greater than Thirty Million ($30,000,000) Dollars. Each request to
     increase the Maximum Revolver Amount shall be in increments of not less
     than Two Million ($2,000,000) Dollars. In consideration of the Lender's
     willingness to increase the Maximum Revolver Amount, the Lender, upon
     receipt of a written notice of the Borrower's request to increase such
     amount, shall have earned an `Accordion Fee', so referred to herein, in the
     amount of one quarter of one percent (0.25%) of the amount by which the
     Borrower requests that the Maximum Amount be increased. The Accordion Fee
     shall be immediately due and payable. Borrower's request to increase the
     Maximum Revolver Amount shall be irrevocable by the Borrower and shall be
     effective one (1) business day following the Agent's receipt of the notice
     (subject to prior receipt by the Lender of the Accordion Fee). The Lender
     shall be authorized to charge the Loan Account with the Accordion Fee."
 3.  Maturity Date. Section 3.4 of the Loan Agreement shall be deleted in its
     entirety and the following shall be substituted therefor: "Term. This
     Agreement shall continue in full force and effect for a term ending April
     18, 2011 (the `Maturity Date'). The foregoing notwithstanding, Lender shall
     have the right to terminate its obligation under this Agreement immediately
     and without notice upon the occurrence and during the continuation of an
     Event of Default."
 4.  Use of Proceeds. Section 7.16 of the Loan Agreement shall be amended to
     delete clause (b) thereof and the following shall be substituted therefor:
     "(b) thereafter, consistent with the terms and conditions hereof,
     including, without limitation, to fund the cost of new store openings, for
     its lawful and permitted purposes."
 5.  Capital Expenditures. Section 7.18(b) of the Loan Agreement shall be
     deleted in its entirety and the following shall be substituted therefor:
     "(b) Capital Expenditures. Make Capital Expenditures in any fiscal year in
     excess of Ten Million ($10,000,000) Dollars, exclusive of Capital
     Expenditures which are Capital Lease Obligations, provided, however, the
     Lender, in its sole discretion, may increase or decease this amount
     following receipt by the Lender of the Borrower's Projections pursuant to
     Section 6.3(c)."
 6.  Acknowledgement of Obligations by Borrower. The Borrower confirms and
     agrees that (a) all representations and warranties contained in the Loan
     Agreement and in the other Loan Documents are on the date hereof true and
     correct in all material respects, and (b) it is unconditionally liable for
     the punctual and full payment of all Obligations, including, without
     limitation, all reasonable charges, fees, expenses and costs (including
     attorneys' fees and expenses) under the Loan Documents, and that the
     Borrower has no defenses, counterclaims or setoffs with respect to full,
     complete and timely payment of all Obligations.
 7.  Ratification of Financing. The Borrower confirms that the Loan Agreement
     and the Loan Documents remain in full force and effect without amendment or
     modification of any kind, except for the amendments explicitly set forth
     herein. This Amendment shall be deemed to be one of the Loan Documents and,
     together with the other Loan Documents, constitute the entire agreement
     between the parties with respect to the subject matter hereof and
     supersedes all prior dealings, correspondence, conversations or
     communications between the parties with respect to the subject matter
     hereof. This Amendment shall be considered a Loan Document and, without in
     any way limiting the application of other provisions of the Loan Agreement,
     this Amendment shall be governed by the provisions of Articles 13, 15 and
     16 of the Loan Agreement. No further amendment to the Loan Agreement shall
     be made except by a writing signed by all parties to the Loan Agreement.
 8.  Representations, Warranties and Covenants. The Borrower and Guarantor,
     jointly and severally, represents, warrants and covenants with and to the
     Lender as follows, which representations, warranties and covenants are
     continuing and shall survive the execution and delivery hereof, the truth
     and accuracy of, or compliance with each, together with the
     representations, warranties and covenants in the other Loan Agreements,
     being a continuing condition of the making or providing any loans or
     Letters of Credit by the Lender to Borrower:
      a. This Amendment has been duly authorized, executed and delivered by all
         necessary action of the Borrower and Guarantor, and is in full force
         and effect, and the agreements and obligations of the Borrower and
         Guarantor contained here constitute legal, valid and binding
         obligations of the Borrower enforceable against the Borrower and
         Guarantor in accordance with its terms.
      b. After giving effect to this Amendment, there is no Event of Default
         under the Loan Agreement or any of the Loan Documents.

 9.  Conditions Precedent.   This Amendment shall become effective upon
     satisfaction of each of the following conditions precedent or waiver of
     such conditions by the Lender:
         
         Receipt by Lender of this Amendment duly executed by the
         
         Borrower and Lender.
      a. Receipt by Lender of the Acknowledgment and Consent duly executed by
         Guarantor.
      b. All representations and warranties contained herein shall be true and
         correct in all material respects.
      c. After giving effect to this Amendment, no Default or Event of Default
         shall have occurred and be continuing.

 10. Miscellaneous. Section and paragraph headings herein are included for
     convenience of reference only and shall not constitute a part of this
     Amendment for any other purpose. This Amendment shall be governed by, and
     construed in accordance with, the laws of the State of California.
 11. Counterparts.   This Amendment may be executed in any number of
     counterparts, each of which shall be deemed to be an original hereof and
     submissible into evidence and all of which together shall be deemed to be a
     single instrument. In making proof of this Amendment, it shall not be
     necessary to produce or account for more than one counterpart thereof
     signed by each of the parties hereto. Delivery of an executed counterpart
     of this Amendment by facsimile or other electronic method of transmission
     shall have the same force and effect as delivery of an original executed
     counterpart of this Amendment.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

WELLS FARGO RETAIL FINANCE, LLC
(the "Lender")

By: /s/ Jennifer Cann       
Name: Jennifer Cann
Title: Vice President

BORROWER

:



SHOE PAVILION CORPORATION

By: /s/ Neil T. Watanabe       
Name: Neil T. Watanabe
Title: EVP & Chief Financial Officer

 

Signature page to amendment no. 4# 1415818 v1 - ANTOSZPJ - 023595/0023




--------------------------------------------------------------------------------




ACKNOWLEDGMENT AND CONSENT



The undersigned, as a party to one or more Loan Documents, as defined in the
Loan and Security Agreement, dated as of April 18, 2003, as heretofore amended
(the "Loan Agreement"), by and between Shoe Pavilion Corporation, a Washington
corporation (the "Borrower") and Wells Fargo Retail Finance, LLC, a Delaware
limited liability company, as lender (the "Lender"), hereby (i) acknowledges and
consents to Amendment Number Four dated as of March 15, 2006, to Loan Agreement
(the "Amendment", all terms defined therein being used herein as defined
therein), to which this Acknowledgement and Consent is attached, together with
all prior amendments to the Loan Agreement; (ii) confirms and agrees that the
General Continuing Guaranty dated as of April 18, 2003 to which the undersigned
is a party is, and shall continue to be, in full force and effect and is
ratified and confirmed in all respects; (iii) confirms and agrees that the Loan
Agreement together with each other Loan Document to which the undersigned is a
party is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects; and (iv) confirms and agrees that to the
extent that any such Loan Document purports to assign or pledge to the Lender,
or to grant to the Lender a security interest in or lien on, any collateral as
security for the obligations of the Borrower and Guarantor from time to time
existing in respect of the Loan Documents, such pledge, assignment and/or grant
of a security interest or lien is hereby ratified and confirmed in all respects
as security for all obligations of the Borrower and the undersigned, whether now
existing or hereafter arising.

Dated: March 15, 2006

SHOE PAVILION CORPORATION

By: /s/ Neil T. Watanabe       
Name: Neil T. Watanabe
Title: EVP & Chief Financial Officer

 

Signature Page to Acknowledgment and Consent to Amendment Number Four






--------------------------------------------------------------------------------


